168 F.3d 479
David Wayne Sample, Parent and Natural Guardian of JacobTyler Sample and Zachary Adam Sample, Laurie Joan Sample,Parent and Natural Guardian of Jacob Tyler Sample andZachary Adam Sample, Jacob Tyler Sample, a Minor, ZacharyAdam Sample, a Minor, Karen Matthews, Executrix for Estateof Gladys Kephartv.J. C. Penney Company, Inc., Roadmaster Corporation, Inc.,Sunbeam-Oster Company, Inc.,; J. C. PenneyCompany, Inc., Sunbeam Corporation,f/k/a Sunbeam-Oster
NOS. 96-3764, 97-3045
United States Court of Appeals,Third Circuit.
October 16, 1998

1
Appeal From:  W.D.Pa.


2
Affirmed.